IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-50849
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

OLIVIA CANALES-PEREZ, also known as Olivia Canalez-Perez

                Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-98-CR-589-1
                       --------------------
                          January 5, 2001

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Olivia Canales-Perez appeals her conviction for importation

of marijuana and possession with intent to distribute marijuana.

She argues that the evidence was not sufficient to support her

convictions.   A review of the record indicates that a rational

trier of fact could have found that the evidence established

beyond a reasonable doubt that Canales-Perez knew that the

marijuana was hidden in the compartment within the gas tank of

her vehicle, that she knowingly brought the marijuana into the

United States, and that she possessed the marijuana with the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50849
                                 -2-

intent to distribute it.    See United States v. Jones, 185 F.3d

459, 464 (5th Cir. 1999), cert. denied, 121 S. Ct. 125 (2000);

United States v. Cano-Guel, 167 F.3d 900, 904 (5th Cir. 1999).

     Canales-Perez argues that the district court encouraged her

to cooperate with the Government and then improperly used the

information she provided as a basis for an upward adjustment of

her sentence.   Before Canales-Perez provided any information to

the Government, the district court advised her that her offense

level would be increased due to her use of a minor in the offense

and to obstruction of justice based on her perjured testimony,

and that she was not entitled to acceptance of responsibility.

The district court advised her that she might be able to reduce

her sentence if she provided substantial assistance to the

Government and the Government determined that a § 5K1.1 motion

should be filed.   Canales-Perez has not shown that the district

court improperly increased her offense level based on the

additional information she provided to the Government after her

conviction.

     Canales-Perez argues that the district court erroneously

believed that a reduction for acceptance of responsibility was

available only if a defendant accepts responsibility prior to

trial.   In “rare situations,” a defendant who exercises his right

to trial may qualify for the adjustment, such as “where a

defendant goes to trial to assert and preserve issues that do not

relate to factual guilt.”   U.S. Sentencing Guidelines, § 3E1.1,

comment. (n.2).    Canales-Perez is not entitled to rely upon this

exception because a challenge to the introduction of evidence
                             No. 99-50849
                                  -3-

establishing guilt is indistinguishable from a challenge to

factual guilt.     See United States v. Maldonado, 42 F.3d 906, 913

(5th Cir. 1995).    Canales-Perez has not shown that the district

court erred in denying a reduction in her offense level for

acceptance of responsibility.

     AFFIRMED.